Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s finding that respondent committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree (Penal Law § 145.00 [1]). “The court, as the trier of fact, was entitled to resolve questions of credibility against respondent” (Matter of Edward V., 204 AD2d 1060) and to reject her testimony that she did not intend to damage her grandmother’s door. We reject respondent’s contention that the disposition was inappropriate. In view of respondent’s history of running away and the failure of less restrictive alternatives, the court did not abuse its discretion in placing respondent with the Office of Children and Family Services (see, Matter of Michael OO., 269 AD2d 633, 633-634). (Appeal from Order of Erie County Family Court, Rosa, J. — Juvenile Delinquency.) Present — Green, J. P., Kehoe, Burns, Gorski and Lawton, JJ.